Title: To George Washington from David Stuart, 14 September 1794
From: Stuart, David
To: Washington, George


               
                  Dear Sir,
                  Hope-Park [Va.] 14th Sepr 1794
               
               Your Brother John A: Washington in the year 1786 gave me his bond for £998.12.6 which was due from his Brother Samuel’s estate to that of Mr Custis, in order that he might favor his brother’s estate—Mr B: Washington paid me the interest due on it, to the year 1791; but has since declined it, observing that I must bring suit against him, when he should take out an execution on the judgement he had against his Uncles estate, which however he knew would be still very distressing to that estate, as his sons had but lately undertaken the management of it and had no doubt had their difficulties to encounter in the outset—It being my duty to do something in the business, I have thought it proper, previously thereto, to inform you of the above circumstances; and beg leave to mention, that if it is your desire still to have it in your power to indulge the estate longer, it may be done by your taking that bond amounting at present with the interest to about £1150, in discharge of so much due you from the estate of Mr Custis—If this is not agreeable to you, I have the pleasure to inform you, that I have a thousand pounds lodged in the Bank of Alexa. which shall either be paid to Mr Pierce or transmitted to Philadelphia, as you may direct.
               If you are not yet provided with a third character for Commissioner, I take the liberty in consequence of your request, of proposing Coll William Lyles of Broadcreek; and regret much he did not occur to me at the time you were making enquiries on the subject.  He is not only a man of great industry activity, &
                  
                  probity, but has very considerable experience of the prices of materials, and in the management of workmen. He is besides a man of good temper with great decision, disinterested in property in the City, and tho’ perfectly unconnected with all parties, much respected by them. Whether he will serve or not, I cannot say, as he is possessed of very handsome property, and is very attentive to it. With the greatest respect I am Dr Sir Your affecte Serv:
               
                  Dd Stuart.
               
            